

117 HR 150 IH: Workers’ Memorial Day
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 150IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Norcross introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to establish Workers’ Memorial Day as a Federal holiday.1.Short titleThis Act may be cited as the Workers’ Memorial Day.2.Workers’ Memorial DaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to the Birthday of Martin Luther King, Jr., the following:Workers’ Memorial Day..